Case 20-62899-bem         Doc 43    Filed 08/19/20 Entered 08/19/20 11:39:15            Desc Main
                                    Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION


IN RE:
                                                             CASE NO. 20-62899- BEM
LENA CHRISTINE JENKINS-SMITH
                                                             CHAPTER 7

          Debtor.

                      REPORT OF CHAPTER 7 TRUSTEE OF ASSETS
                           AND REQUEST FOR BAR DATE

          COMES NOW S. Gregory Hays, Chapter 7 Trustee, and reports to the Court that he has

recovered assets for distribution to creditors and hereby requests that the Court set a bar date for

claims.

          This 19th day of August, 2020.
                                                       /s/
                                                     S. Gregory Hays
                                                     Chapter 7 Trustee
Hays Financial Consulting, LLC
2964 Peachtree Road, NW, Ste. 555
Atlanta, GA 30305
(404) 926-0060
